TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00683-CV


                                      In re Robert Galvin


                                       S. N. G., Appellant

                                                v.

             The Texas Department of Family and Protective Services, Appellee




          FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY,
NO. D-1-FM-12-005318, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING

                            ORDER TO SHOW CAUSE

PER CURIAM

               This is a contempt proceeding ancillary to the appeal of S. N. G. The subject of

this proceeding is Robert Galvin, appellant’s attorney.

               Appellant filed her notice of appeal on October 4, 2013, and her brief was due

November 18, 2013. On November 25, 2013, we ordered counsel to file appellant’s brief no

later than December 10, 2013. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Robert Galvin shall appear in person before

this Court on January 8, 2014, at 1:30 p.m. in the Third Court of Appeals courtroom, located on

the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis County,

Texas, to show cause why he should not be held in contempt and have sanctions imposed for his

failure to obey our November 25, 2013 order. This order to show cause will be withdrawn and
Galvin will be relieved of his obligation to appear before this Court as ordered above if the Clerk

of this Court receives appellant’s brief before January 8, 2014.

               It is ordered on December 19, 2013.



Before Justices Puryear, Goodwin, and Field